Citation Nr: 0609455	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  96-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury with headaches and memory loss, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as noncompensable.

3.  Entitlement to an increased rating for residuals, left 
ankle fracture, currently evaluated as 20 percent disabling 
effective July 26, 2000, and as noncompensable prior thereto.   

4.  Entitlement to an earlier effective date for the 
assignment of a 20 percent rating for the veteran's service-
connected residuals, left ankle fracture. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to July 1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, in which the RO, inter alia, denied 
the veteran's claims for increased ratings for the following 
service-connected conditions: residuals of a head injury with 
headaches and memory loss, hearing loss, and residuals, left 
ankle fracture.  

In October 2001 the RO increased the veteran's rating for his 
service-connected residuals, left ankle fracture from 
noncompensable to 20 percent disabling, effective July 26, 
2000, the date the representative's request for additional 
examination was received.  The RO continued the 10 percent 
rating for residuals of a head injury with headaches and 
memory loss and noncompensable rating for hearing loss.  The 
veteran filed a notice of disagreement (NOD) to the effective 
date of the increased rating for his ankle disability, the RO 
issued a statement of the case (SOC) in July 2002 and the 
veteran perfected his appeal regarding this issue in 
September 2002.  The claim regarding his left ankle 
disability, however, is properly framed as entitlement to a 
compensable rating from November 15, 1994, the date of the 
claim for increase, and in excess of 20 percent from July 26, 
2000.      

In December 2003, the Board remanded the matter for 
additional development.  It is now again before the Board for 
disposition.  

The issue of entitlement to an increased rating for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a head 
injury with headaches and memory loss is manifested by 
subjective complaints of headaches; he has not been diagnosed 
as having multi-infarct dementia.

2.  For the period November 15, 1994 through July 25, 2000, 
the veteran's service-connected left ankle disability was 
manifested by a normal range of plantar flexion and 10 
degrees of dorsiflexion.

3.  For the period beginning July 26, 2000, the veteran's 
service-connected left ankle disability is manifested by 
complaints of pain throughout the range of motion for the 
left ankle; it is not productive of incoordination or 
weakness of the left ankle.  

4.  The veteran's claim for an increased rating was received 
on November 15, 1994.

5.  By an October 2001 rating decision, the RO increased the 
veteran's service-connected left ankle disability from 
noncompensable to 20 percent, effective July 26, 2000 (based 
upon the date the veteran's representative requested an 
additional examination).  

6.  There is no documentary evidence of increased left ankle 
disability earlier than July 26, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a head injury with 
headaches and memory loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 4.130, 
Diagnostic Codes 8045, 9304 (2005).  

2.  For the period November 15, 1994 through July 25, 2000, 
the criteria for a 10 percent rating, and no higher, for a 
left ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a; Part 
4, Diagnostic Code 5271 (2005).
  
3.  For the period beginning July 26, 2000, the criteria for 
a rating in excess of 20 percent for a left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a; Part 4, Diagnostic Code 
5271 (2005).

4.  An effective date prior to July 26, 2000, for a 20 
percent rating for a left ankle disability is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's assertions; a lay statement; 
VA treatment records, including multiple VA examination 
reports; and, private medical records.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the appellant or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Increased Ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here. 

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the shoulder 
and elbow are considered major joints.  38 C.F.R. § 4.45 
(2005).

The normal range of ankle dorsiflexion is 0 degrees to 20 
degrees.  The normal range of ankle plantar flexion is 0 
degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2005).  

					A.  Head Injury

The veteran currently has a 10 percent disability rating for 
residuals of a head injury with headaches and memory loss 
under  DC's 8045-9304.

DC 8045, which pertains to brain disease due to trauma, 
states that purely subjective complaints such as headaches, 
dizziness and insomnia, recognized as symptomatic of brain 
trauma, will be rated as 10 percent disabling and no more 
under DC 9304.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124(a), DC 8045 (2005).  

The relevant medical evidence includes an April 1995 VA 
epilepsy and narcolepsy examination report which stated that 
epilepsy was not found.  An April 1995 VA examination report 
regarding diseases/injuries of the brain listed a diagnosis 
of history of subdural hematoma with subjective complaints of 
headache and memory deficit.  A June 1995 VA psychological 
report stated that the veteran reported memory problems, 
headaches (everyday), blurry vision in the left eye, 
psychological symptoms suggestive of post-traumatic stress 
disorder (PTSD), and confusion and difficulty concentrating.  
The diagnoses were probable PTSD secondary to a 1991 beating 
and moderate cognitive disorder, not otherwise specified.  

An August 2000 VA report of skull X-rays stated that there 
had been an osteotomy with a large bone flap in the left 
parietal area.  Otherwise, the skull was stated to be 
satisfactory.  An August 2000 VA neurological disorders 
examination report noted hospitalization in February 1999 
with a diagnosis of episodic amnesia, possible fugue state.  
It was stated that a sleep deprived EEG was normal, as was a 
CT scan of the head.  It was also stated that the neurologist 
felt that it was probably not a seizure disorder.  Upon 
physical examination, cranial nerves II-XII seemed to be 
intact with no focal abnormalities.  Movement was well 
coordinated in the right and left side of the upper and lower 
extremities and rapid repetitive motion was well performed in 
the upper and lower extremities.  Reflexes were 2+ and equal 
bilaterally and there were no pathological reflexes.  Sensory 
system seemed to be intact.  The diagnoses were head injury 
in 1976 with coma; head injury in 1991, surgery for left 
subdural hematoma; seizure disorder, probable onset in 1991, 
last "major" seizure in 1998, on treatment; and, multiple 
symptoms, i.e., impaired memory, adjustment problems, 
headaches, nightmares, slurring, etc.  It is emphasized that 
the report stated that the VA Medical Center Shreveport 
medical record was available, but only volume II of II; 
volume I was not available for review.  

A July 2001 VA mental disorders examination report listed 
diagnoses of cognitive disorder, not otherwise specified, 
secondary to two prior closed head injuries; PTSD, resolving; 
and, personality change due to prior head injuries, labile 
type.   

An August 2001 VA neurology progress note stated that cranial 
nerves II-XII were intact.  The veteran reported decreased 
pinprick in the right distal lower extremity, inconsistent.  
It was intact to other modalities.  Deep tendon reflexes were 
+2 to +3, asymmetric, plantar flexors.  The impression was 
history suggestive of partial seizure disorder with 
intermittent secondary generalization pending confirmation 
with witnesses.  Possible etiologies were stated to be post-
traumatic, idiopathic, or possibly alcohol related.  It was 
stated that an EEG was performed, which showed slightly 
decreased amplitude and bifrontal slowing, left greater than 
right.  There were no epileptiform discharges.  However, it 
was noted that a negative EEG did not exclude seizure.

An August 2001 VA report of an MRI of the brain listed an 
impression of minimal superficial cortical asymmetry and some 
dural thickening overlying the area of previous craniotomy at 
the left parietal region consistent with a history of 
subdural evacuation.  There was no indication of a local 
acute focal lesion.  

A March 19, 2004 VA progress note stated that the veteran 
called stating that he had a grand mal seizure three days 
prior.  A March 24, 2004 VA progress note stated that the 
veteran reported having had a seizure on March, 15, 2004, 
witnessed by two family members who are registered nurses, 
per the veteran.  The impression was seizure episode.    

A May 2004 VA neurology consult stated that the veteran's 
chief complaint was uncontrolled seizures.  In this regard, 
he reported having had two seizures in February 2004.  Upon 
examination, speech was clear without dysarthria or aphasia.  
Facies were symmetric and visual fields were full by 
confrontation.  Fundus examination revealed sharp disc in the 
right eyeground.  Sensation on the face was normal to light 
touch.  Normal movements of muscles of facial expression and 
muscles of mastication were noted.  Deep tendon reflexes were 
2+ throughout and sensation was intact to vibration distally 
in all four extremities.  The impression was post-traumatic 
seizure disorder.  It was stated that it the veteran was 
likely to need anticonvulsant protection for the rest of his 
life.  It was also stated that the possibility of alcohol 
withdrawal seizures could not be excluded.     

A June 2004 VA joints examination report listed a diagnosis 
of closed head injury.  It was stated that the residuals of 
his head injury included post-traumatic headache, mild memory 
loss, decreased concentration, nervousness, and anxiety.  The 
1991 head injury was also noted (and emphasized as being non-
service related).  It was stated that the primary residuals 
from this injury were post-traumatic headaches and post-
traumatic seizure disorder.  It was also stated that the 
seizure disorder etiologies were post-traumatic head injuries 
and alcohol withdrawal.  

A July 2004 VA report of a CT scan of the brain listed an 
impression of status post left parietal craniotomy.  There 
were mild generalized atrophic changes in the brain 
parenchyma.  The etiology of the atrophic changes was stated 
to be undetermined. 

A VA report of mental disorders examinations conducted on 
July 27, 2004 and October 8, 2004 stated that the claims 
folder, computerized notes, and collateral statements (if 
any) were reviewed as part of the examinations.  This is 
evident from a review of the report.  Upon mental status 
examination on July 27, 2004, long-term memory was fair and 
short-term memory was good.  Attention and concentration were 
fair.  Upon mental status examination on October 8, 2004, 
attention and concentration were good.  Several 
inconsistencies are noted in the report, including the 
veteran's reports of being in a coma following his in-service 
head injury, his reports of having a three day loss of 
consciousness following his 1991 beating, and his employment 
and alcohol use history.  It was remarked that many of the 
veteran's prior examiners did not have access to the 
veteran's claims folder and military records.  The Axis I 
diagnoses were alcohol dependence (supported by the July 2004 
and October 2004 examinations) (principal diagnosis); 
cognitive disorder, not otherwise specified, mild (by current 
evidence, of unknown etiology, and possible multiple 
etiologies) (provisional, with some support for this 
condition as well as some support against this condition) 
(evidence does not support connection to military); 
psychological factors affecting medical condition; and 
nicotine dependence.  It was stated that the evidence did not 
support the connection of the personality problems to the 
accident in the military in 1976, or to military service.  
Additionally, it was stated that the evidence did not support 
a connection between PTSD symptoms and the in-service motor 
vehicle accident.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There has been no diagnosis of multi-infarct dementia 
associated with head trauma in service.  Accordingly, the 
veteran's current 10 percent rating is the maximum evaluation 
allowed under Code 8045 for headaches and memory loss 
recognized as symptomatic of brain trauma.  Absent a 
diagnosis of multi-infarct dementia associated with brain 
trauma, a rating in excess of 10 percent is not warranted.

The Board notes that DC 8045 states that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Such is not appropriate 
in the instant matter.  While the Board acknowledges the 
veteran's multiple complaints of seizures and even the 
impressions of seizure disorder in the claims folder, it is 
stressed that none of the alleged seizures has been 
witnessed.  In this regard, it is noted that the March 24, 
2004 VA progress note that stated the veteran reported having 
had a seizure on March, 15, 2004, noted that the veteran 
reported it being witnessed by two family members who were 
registered nurses.  However, it was made clear that such 
report was merely per the veteran.  In addition, the most 
recent evidence of record, the report of the VA examinations 
conducted on July 27, 2004 and October 8, 2004, did not list 
a diagnosis of seizure disorder.  Furthermore, there is no 
objective evidence of neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc.    

As such, the preponderance of the evidence is against an 
increase in the current 10 percent rating for residuals of a 
head injury with headaches and memory loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

					B.  Left Ankle

The veteran's service-connected left ankle disability is 
rated as 20 percent disabling effective July 26, 2000, and as 
noncompensable prior thereto under DC 5271, which provides 
that a 10 percent rating is warranted where there is moderate 
limited motion of the ankle and that a 20 percent rating is 
warranted where there is marked limited motion of the ankle.  

The relevant evidence includes an April 1995 VA joints 
examination report, which stated that the veteran's ankles 
were symmetric.  There was no swelling, deformity, or 
instability.  Range of motion bilaterally was 45 degrees of 
plantar flexion and 10 degrees of dorsiflexion.  The 
diagnosis was old healed fracture of the left ankle in 1976 
by history only.  It was stated to be normal upon 
examination.  

A statement from the veteran's representative, dated July 26, 
2000, requested that the veteran be afforded VA examination.  

An August 2000 VA bones examination report stated that 
examination of the left leg revealed no deformity suggesting 
previous fracture.  Examination of the left ankle revealed 
subjective tenderness in the medial and lateral malleoli 
bilaterally.  There was no particular effusion or swelling.  
It was stated that the veteran did limp on the left side and 
walked with a cane.  

A July 2001 VA joints examination report stated that, upon 
physical examination, the veteran's left ankle looked normal.  
He had some pain across the small bones of the metatarsal 
joint, just inferior to the malleoli bilaterally.  Strength 
testing was 5/5 against dorsiflexion, plantar flexion, and 
resistance.  Left ankle plantar flexion was 43 degrees and 
dorsiflexion was 0 degrees.  He had decreased sensation to 
softness and temperature along the upper dorsum of the foot 
under the toes on the left side, but he had increased 
sensation to pinprick and vibration.  He had slight edema 
across the foot and ankle.  Pulses were good and hair growth 
was good.  It was stated that the veteran could walk on toes 
and heels with minimal difficulty and could squat.    

A June 2004 VA joints examination report noted that the two 
volumes of the veteran's claims folder, VA hard copy, and 
electronic file were reviewed in conjunction with the 
examination.  Upon physical examination, the veteran's 
posture was erect and his gait was normal and brisk.  It was 
stated that the veteran did not require an ambulatory aid and 
that none was indicated.  The left ankle did not have any 
significant tendonitis on the medial or lateral malleoli and 
there was no effusion, erythema, or warmth.  It was stated 
that the veteran was required to do dorsiflexion and plantar 
flexion of the left ankle three times and that his additional 
limitation following this repetition of activity was pain.  
Range of motion, both actively and passively, was 0 degrees 
to 22 degrees of dorsiflexion, 0 degrees to 31 degrees of 
plantar flexion, 0 degrees to 18 degrees of inversion, and 12 
degrees of eversion.  The veteran complained of pain 
throughout the range of motion for the left ankle.  There did 
not appear to be any instability and he was able to ambulate 
normally on his tip toes and heels using the left ankle as 
well as the right ankle.  The examiner stated that the 
veteran did complain of significant pain in the left ankle, 
but that he did not have any incoordination.  She also stated 
that there was no weakness.  The primary limiting factor 
after repetition of his activities was pain and not 
fatigability.        

Based on the foregoing, the Board finds that a 10 percent 
rating is warranted for the veteran's service-connected left 
ankle disability for the period November 15, 1994 through 
July 25, 2000.  The April 1995 VA joints examination report 
stated that the veteran had 10 degrees of dorsiflexion.  
Again, the normal range of ankle dorsiflexion is 0 degrees to 
20 degrees.  Accordingly, the Board finds that the veteran's 
left ankle disability was manifested by moderate limitation 
of motion for the period November 15, 1994 through July 25, 
2000.  This conclusion would also be consistent with the 
provisions of 38 C.F.R. § 4.59 noting that it was the 
intention of the rating schedule to provide the minimal 
compensable rating for joint injury residuals that are 
actually painful or unstable.

The Board acknowledges the veteran's complaints of left ankle 
pain, as VA is required to take pain symptoms into account to 
the extent these symptoms are supported by adequate 
pathology, in ratings involving limitation of range of 
motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  Here, the diagnosis in the April 
1995 VA joints examination report was old healed fracture of 
the left ankle in 1976 by history only; the left ankle was 
stated to be normal upon examination and he had a full range 
of motion on plantar flexion.  The Board finds that, given 
the foregoing, a rating in excess of 10 percent for the 
veteran's left ankle disability is not warranted for the 
period November 15, 1994 through July 25, 2000, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent for the period beginning July 26, 2000.  In this 
regard, the Board notes that 20 percent is the maximum 
schedular rating under DC 5271.   

The Board again acknowledges the veteran's subjective 
complaints of left ankle pain, as VA is required to take pain 
symptoms into account to the extent these symptoms are 
supported by adequate pathology, in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  As is explained above, such is the case 
here.  Accordingly, a rating in excess of 20 percent for the 
period beginning July 26, 2000 under DC 5270 is denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  
      
Additionally, a higher rating for the left foot is not 
available under any other diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For example, there is no 
evidence of ankylosis of the left ankle.  Therefore, a rating 
under DC 5270 would be inappropriate.    

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left ankle disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
case, the veteran has not required hospitalization for his 
service-connected left ankle condition at any time during the 
appeal period.  Furthermore, there is no medical evidence to 
suggest that such disability markedly interferes with his 
employment.  With regard to employment, the Board notes that 
a review of the record reveals that the veteran has not 
worked in many years.  Accordingly, consideration of whether 
the veteran's service-connected left ankle condition results 
in marked interference with employment, for example, results 
in frequent absences from work or impairs the veteran's 
ability to perform his or her assigned tasks at work, is 
inapplicable in the instant matter.  The Board, therefore, 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (Aug. 16, 1996).   

				II.  Effective Date

The veteran is seeking an effective date earlier than July 
26, 2000 for the 20 percent rating for his service-connected 
left ankle disability.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§.400(o)(1) (2005).  Under the general rule provided by the 
law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation." 38 U.S.C.A. § (a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005); see Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VAOPGCPREC 12-98.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found - in order for entitlement 
to an increase in disability compensation to arise - is that 
the service-connected disability has increased in severity to 
a degree warranting an increase in compensation.  See Hazan 
v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. §.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  Any communication or 
action indicating an intent to apply for a benefit under the 
laws administered by the VA may be considered an informal 
claim provided it identifies the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2005).  The 
regulations provide that VA treatment can be considered an 
informal claim if it is, in pertinent part, a claim for 
increased benefits.

The veteran's claim for increased compensation was received 
on November 15, 1994.  In October 2001, the RO increased the 
veteran's service-connected left ankle disability from 
noncompensable to 20 percent disabling, effective July 26, 
2000, the date of correspondence by the veteran's 
representative in which it was requested that VA examination 
be conducted.

In his notice of disagreement, the veteran indicated that he 
wanted the effective date of the 20 percent rating to be the 
date of his claim, which he stated was filed in 1995.  As 
noted above, it was actually received on November 15, 1994.  
In his VA Form 9, the veteran referenced the statement of the 
case (SOC), wherein it was stated that an increased rating 
prior to July 26, 2000 was not warranted because there is no 
medical evidence showing marked limited motion prior to that 
date.  The veteran simply responded by referring to the grant 
of service connection for his left ankle disability in 1985 
(with a noncompensable evaluation).  The veteran neither 
points to a medical record prior to July 26, 2000 showing 
marked limited motion of his left ankle nor alleges that he 
filed an earlier claim for an increased rating.  

The relevant medical evidence regarding the veteran's 
service-connected left ankle was discussed in detail above is 
herein incorporated by reference.  The evidence fails to show 
marked limited motion of the left ankle prior to July 26, 
2000.  To the extent that it shows moderate limited motion of 
the left ankle prior to July 26, 2000, this is addressed 
supra.    

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than July 26, 2000, 
for a 20 percent rating for the veteran's service-connected 
left ankle disability, and this claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, the April 2005 supplemental 
statement of the case (SSOC) listed 38 C.F.R. § 3.400 (as did 
the July 2002 SOC).  The April 2005 SSOC also listed 
38 C.F.R. § 4.124a, DC 8045 and 38 C.F.R. § 4.71a, DC 5271.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, an April 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the April 2005 (SSOC) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the April 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran provide VA with any 
evidence or information that he had pertaining to his appeal.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the April 2005 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the April 2005 SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Also, in the recent case of Dingess v. Nicholson, 
Nos. 01-1917 &02-1506 (U.S. Vet. App. March 3, 2006) the 
Court held that notice must be given in the initial letter 
about the requirements for effective dates and disability 
ratings.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

ORDER

An increased rating for residuals of a head injury with 
headaches and memory loss is denied.  

A 10 percent rating, and no higher, for residuals, left ankle 
fracture, for the period November 15, 1994 through July 25, 
2000, is granted subject to the regulations governing the 
award of monetary benefits.   

A rating in excess of 20 percent for residuals, left ankle 
fracture, for the period beginning July 26, 2000, is denied.   

An effective date earlier than July 26, 2000 for the 
assignment of a 20 percent rating for the veteran's service-
connected residuals, left ankle fracture, is denied.   


REMAND

The Board initially notes that 38 C.F.R. §§ 4.85 and 4.86 
were amended effective June 10, 1999.  In this regard, it is 
noted that the April 2005 SSOC provided the current versions 
of 38 C.F.R. §§ 4.85 and 4.86.  However, the Board notes that 
the most recent VA audiological examination was conducted in 
August 2000.  Therefore, the Board has determined that the 
veteran should be afforded a VA audiological examination in 
order to assess the current severity of his service-connected 
left ear hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination in order to 
ascertain the current nature and severity 
of his service-connected left ear hearing 
loss.  All indicated tests should be 
conducted including puretone testing and 
word recognition testing using the 
Maryland CNC word list.  Pertinent 
findings should be reported in detail.  
The claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  

2.  Readjudicate the claim of entitlement 
to an increased (compensable) rating for 
left ear hearing loss.  Thereafter, if 
the claim on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


